Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were pending and previously rejected in the non-final office action issued on 5/24/2022.  Applicant’s amendment was received on 9/26/2022 whereby claims 1, 5, 8, 12, 15, and 19 were amended.  No claims were added or cancelled. Accordingly, claims 1-20 are currently pending and hereby examined in this final office action.
Response to Remarks/Arguments
35 USC 101
Applicant’s arguments with respect to the previous 101 rejections have been considered, but are not persuasive.  Applicant’s argument at pg. 10 of Remarks states:
”The amended claims clarify that the claimed invention includes a computer-implemented method or a computer system for determining a delivery client device is within a geofence; and responsive to determining that the delivery client device is within a geofence, causing different user interfaces to be displayed at the different client devices (e.g., delivery client device and customer client device), allowing different users to interact with these user interfaces, which in turn allowing the different users directly or indirectly communicate with each other. The amended claims therefore directed to detecting geofences, and displaying specific user interfaces that provide interactive elements, enabling different users to interact with different interactive elements, which in turn enable different users to communicate with each other only when a particular client device is within a geofence. Accordingly, the amended claims recite an improvement in specific user interfaces usable to display interactive elements responsive to detecting a client device in a geofence, and not merely to a method of certifying the delivery of an item.”

Examiner respectfully disagrees.  Applicant argues in conclusory terms that the claims recite a specific improvement in user interfaces.   Examiner is guided by MPEP §2106.04(d)(1) which states “if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.”    In this case, Applicant argues an improvement; however, neither the specification nor the claims reflect the argued improvement.
Next, Applicant argues that the claims at issue are analogous to Example 37 of the Subject Matter Eligibility Examples.  Examiner respectfully disagrees.  Example 37 was found eligible at Step 2A Prong 2 since the additional elements recited a specific manner of automatically displaying icons to the user which resulted in an improved user interface for electronic devices.  As discussed above, Applicant is arguing an improvement that is neither in the specification nor reflected in the claims.  The additional elements are merely recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Lastly, Applicant argues the following at pgs. 12-13:
“Unlike the traditional delivery system, the claimed embodiment automatically causes a first user interface to be displayed at the delivery client device in response to determining that the delivery agent is within a geofence of the delivery location. The first user interface allows the delivery agent to perform a simple interaction to confirm a delivery, reducing the number of clicks required compared to a traditional delivery system. Thereafter, a second user interface is caused to be automatically displayed at the customer client device in response to the interaction at the delivery client device, allowing the customer to sign on their own device. This feature provides additional security because an application installed on the customer's device requires the customer to log in, which prevents an unauthorized person from signing for the package without the customer's consent. Further, it also improves the efficiency of the delivery system because a customer may or may not be present when the delivery occurs, while the customer still can confirm the delivery by providing a signature in the second user interface on their own device. Accordingly, the additional limitations improve the user interface and the functions of the existing delivery system and integrate the claimed invention into a practical application.”
Examiner respectfully disagrees.  As discussed above, the argued improvements are merely stated in conclusory terms. However, neither the specification nor the claims reflect any argued improvement.  In addition, “[I]t is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.” See MPEP 2106.05(a)(II). Attempting to improve the business process of existing delivery systems is not an improvement to the functioning of a computer or to any other technology or technical field. The §101 rejections are maintained.  Please see below.
35 USC 103
Applicant’s arguments with respect to the prior art rejections have been considered but are moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  New grounds of rejection are made in view of Pre-grant Publication No.: US 2016/0316322 A1, hereinafter “Gillen ‘322,” and Pre-grant Publication No.: US 2022/0180308 A1, hereinafter “Sheth.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1
Claim 1 falls within the category of a method/process.
Claim 8 falls within the category of a computer program product.
Claim 15 falls within the category of a machine/system.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – Claim 1 recites receiving [] an order of items, wherein the order includes a high-value item; sending [] an indication that the order includes the high-value item; determining that the delivery [provider] is within the geofence around the delivery location of the order; responsive to determining that the delivery [provider] is within the geofence around the delivery location of the order, transmitting [] a first instruction [] including an interactive element for requesting a signature from a customer; receiving [] an interaction with the interactive element;   responsive to receiving, from the delivery [provider], the interaction [], transmitting [] a second instruction [] including a signature element, wherein the signature element is configured to receive a signature from a customer; receiving [] a signature of the customer; and  and responsive to receiving the signature from the customer [], storing the signature as verification information for the order [].  The claim is directed to certifying the delivery of an item via signature.  The identified abstract idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a customer client device, a delivery client device, causing a first application installed on the delivery client device to display a first user interface, causing a second application installed on the customer client device to display a second user interface, and a verification database are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 2 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 3 merely further narrows the abstract idea of claim 2. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 4 merely further narrows the abstract idea of claim 2. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 5 merely further narrows the abstract idea of claim 2. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 6 merely further narrows the abstract idea of claim 5. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 7 merely further narrows the abstract idea of claim 1. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – Claim 8 recites receiving [] an order of items, wherein the order includes a high-value item; sending [] an indication that the order includes the high-value item; determining that the delivery [provider] is within the geofence around the delivery location of the order; responsive to determining that the delivery [provider] is within the geofence around the delivery location of the order, transmitting [] a first instruction [] including an interactive element for requesting a signature from a customer; receiving [] an interaction with the interactive element;   responsive to receiving, from the delivery [provider], the interaction [], transmitting [] a second instruction [] including a signature element, wherein the signature element is configured to receive a signature from a customer; receiving [] a signature of the customer; and  responsive to receiving the signature from the customer [], storing the signature as verification information for the order [].  The claim is directed to certifying the delivery of an item via signature.  The identified abstract idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a non-transitory computer-readable storage medium comprising instructions executable by a processor, a customer client device, a delivery client device, causing a first application installed on the delivery client device to display a first user interface, causing a second application installed on the customer client device to display a second user interface, and a verification database are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 9 merely further narrows the abstract idea of claim 8. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 10 merely further narrows the abstract idea of claim 9. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 11 merely further narrows the abstract idea of claim 9. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 12 merely further narrows the abstract idea of claim 9. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 13 merely further narrows the abstract idea of claim 12. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 14 merely further narrows the abstract idea of claim 8. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A Prong 1 (additional elements omitted) – Claim 15 recites receiving [] an order of items, wherein the order includes a high-value item; sending [] an indication that the order includes the high-value item; determining that the delivery [provider] is within the geofence around the delivery location of the order; responsive to determining that the delivery [provider] is within the geofence around the delivery location of the order, transmitting [] a first instruction [] including an interactive element for requesting a signature from a customer; receiving [] an interaction with the interactive element;   responsive to receiving, from the delivery [provider], the interaction [], transmitting [] a second instruction [] including a signature element, wherein the signature element is configured to receive a signature from a customer; receiving [] a signature of the customer; and  responsive to receiving the signature from the customer [], storing the signature as verification information for the order [].  The claim is directed to certifying the delivery of an item via signature.  The identified abstract idea is a commercial or legal interaction and therefore falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the additional elements of a computer system comprising a computer processor and a non-transitory computer-readable storage medium storing instructions that when executed by the computer processor perform actions, a customer client device, a delivery client device, causing a first application installed on the delivery client device to display a first user interface, causing a second application installed on the customer client device to display a second user interface, and a verification database are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements, when analyzed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception).
Step 2B - As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in 2B. The additional elements, when analyzed individually and in combination, do not add significantly more to the exception. They are mere instructions to apply an exception using generic computer components and cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 16 merely further narrows the abstract idea of claim 15. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 17 merely further narrows the abstract idea of claim 16. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 18 merely further narrows the abstract idea of claim 16. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 19 merely further narrows the abstract idea of claim 16. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 20 merely further narrows the abstract idea of claim 19. The claim does not add any additional elements to evaluate at Step 2A Prong 2 and Step 2B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pre-grant Publication No.: US 2015/0081587 A1, hereinafter “Gillen ‘587,” in view of Pre-grant Publication No.: US 2016/0316322 A1, hereinafter “Gillen ‘322,” in view of Pre-grant Publication No.: US 2022/0180308 A1, hereinafter “Sheth.”
Claim 1 and similar claims 8 & 15 (All currently amended):  Gillen , as shown, teaches a computer-implemented method comprising: (Gillen ‘587  [0013] – [0016])
receiving, from a customer client device, an order of items, wherein the order includes a high-value item; (Gillen ‘587  [0044], “In one embodiment, once a customer (e.g., consignor or consignee) profile has been created by the carrier system 100, one or more items to be picked up from, delivered to, and/or returned from the customer can be identified as corresponding to the customer…”; See also [0061], [0070]-[0074])
sending, to a delivery client device, an indication that the order includes the high-value item; (Gillen ‘587  [0046], “In one embodiment, the shipping data may include information about the item itself and any tracking information…”; Gillen ‘587  [0055], “a customer may indicate that he only wants to receive messages when the shipping data for an item indicates that an in-person signature from the customer is requested for delivery of the item…”; Gillen ‘587  [0061], “consignors, consignees, and/or the carrier may request that a recipient's signature be obtained at the point of delivery for certain items. In-person signature requests may be for high-value and/or high-risk items…”; See also [0070] – [0074])

Gillen ‘587 doesn’t explicitly teach the following; however, Gillen ‘322 teaches:
determining that the delivery client device is within a geofence around a delivery location of the order; (Gillen ‘322 [0080], “In one embodiment, the carrier computing entity 105 (and/or a variety of other computing entities) may perform location-based determinations based on the configurable/determinable parameters…The location-based determinations for entities and/or locations may be performed by an appropriate computing entity upon determining the occurrence of one or more configurable triggers/events…( e) an entity moving into a geofenced area; and/or a variety of other triggers/events…”; See also [0042], [0067] – [0069], [0079])
Gillen ‘587  is directed to customer controlled management of shipments.  Gillen ‘322 is directed to location-based events and notifications. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gillen ‘587 with the location-based event/triggers taught by Gillen ‘322 since, “[w]ith an ever-increasing need for mobility and flexibility in item pick-up and item delivery contexts, new techniques and approaches for item security and verification are needed to maintain the integrity in such processes.” (Gillen ‘322 [0002]) 

Gillen ‘587/Gillen ‘322 doesn’t explicitly teach the following; however, Sheth teaches:
responsive to determining that the delivery client device is within the geofence around the delivery location of the order, transmitting, to the delivery client device, a first instruction, causing a first application installed on the delivery client device to display a first user interface, the first user interface including an interactive element for requesting a signature from a customer;  (Sheth [0019], “upon arrival of the driver 116 at the residence 112, the driver device 124 is operated to obtain an identifier of the item 104, e.g. by capturing and decoding an item indicium 136 associated with (e.g. affixed to) the item 104…”; See also [0023], [0036])
receiving, from the delivery client device, an interaction with the interactive element; (Sheth [0036], “the interface presented by the driver device 124 also includes a selectable element 404 such as a button, selection of which initiates additional functionality to obtain confirmation data without physical contact between the recipient 108 and the driver device 124…”; See also [0023])
responsive to receiving, from the delivery client device, the interaction with the interactive element, transmitting, to the customer client device, a second instruction, causing a second application installed on the customer client device to display a second user interface, the second user interface including a signature element, wherein the signature element is configured to receive a signature from a customer; (Sheth [0020], “The recipient device 128 can then be operated by the recipient 108 to capture and decode the above-mentioned indicium. Using the identifier of the server 120 from the indicium, the recipient device 128 can request a confirmation
page from the server 120, which provides an input element for the recipient to enter a signature, e.g. via a touch screen of the recipient device 128. In other words, the server 120 collects the confirmation data from the recipient device 128, rather than the driver device 124 collecting the confirmation data directly from the recipient 108…”; See also [0023]; [0036])
receiving, from the customer client device, a signature of the customer; (Sheth [0020], “the recipient device 128 can request a confirmation page from the server 120, which provides an input element for the recipient to enter a signature, e.g. via a touch screen of the recipient device 128. In other words, the server 120 collects the confirmation data from the recipient device 128, rather than the driver device 124 collecting the confirmation data directly from the recipient 108…”; See also [0023])
responsive to receiving the signature from the customer client device, storing the signature as verification information for the order in a verification database. (Sheth [0015], “physical transfer of the item 104 to the recipient 108, which completes delivery of the item 104, may be documented at the server 120 by collecting confirmation data from the recipient 108, such as a signature of the recipient 108.”)
Gillen ‘587  is directed to customer controlled management of shipments.  Gillen ‘322 is directed to location-based events and notifications.  While Sheth provides teachings for confirming receipt of a package by receiving a signature from a client’s own device. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gillen’587/Gillen ‘322 with the teachings of Sheth since, “[d]elivery of items to recipients (e.g. residents or businesses) may be performed by delivery staff, e.g. employees of a courier, postal service or the like. Delivery personnel may collect information confirming that an item was successfully delivered to a recipient, or that the recipient refused delivery. Such information may include, for example, a signature of the recipient, which can be collected via physical interaction of the recipient with a computing device carried by the delivery personnel. Such physical interaction may expose either or both of the recipient and the delivery personnel to hazards such as infectious disease, however.” (Sheth [0001])
Claims 2-6, 9-13, & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gillen ‘587/Gillen ‘322/Sheth in view of Pre-grant Publication No.: US 2006/0138223 A1, hereinafter “Schar.”
Claim 2 (Original) : Gillen ‘587/Gillen ‘322/Sheth, as shown above, teaches all the limitations of claim 1. Gillen ‘587/Gillen ‘322/Sheth doesn’t explicitly teach the following; however, Schar teaches:
responsive to receiving, via the customer client device, an indication that the customer cannot sign for the order, sending, to the delivery client device, a second user interface configured to verify an identification document of the customer. (Schar [0046], “the CDR 40 associated with the package 9 to be delivered includes a delivery information record 46 that in turn includes a flag indicating that age and/or identity verification is required for delivery of the package 9. The flag may cause the requirement for age and/or identity verification to display a message on the screen 20 or any other suitable display apparatus…; See also [0012], [0039] – [0041])
Gillen ‘587  is directed to customer controlled management of shipments.  Gillen ‘322 is directed to location-based events and notifications.  While Sheth provides teachings for confirming receipt of a package by receiving a signature from a client’s own device.   Schar is also directed to acquiring and utilizing shipping data, and more particularly to an apparatus for collecting  information associated with a package, its sender and/or its recipient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gillen ‘587/Gillen ‘322/Sheth  with the teachings of Schar since “[t]racking packages from pickup to delivery is an ongoing problem faced by shipping companies…. Package tracking is particularly important when restricted goods are shipped….” (Schar [0002] – [0003])
Claim 3 (Original): Gillen ‘587/Gillen ‘322/Sheth/Schar, as shown above, teaches all the limitations of claim 2. Gillen ‘587/Gillen ‘322/Sheth doesn’t explicitly teach the following; however, Schar teaches:
wherein the second user interface is configured to receive manually-entered identification information from the identification document via the delivery client device. (Schar [0047], “If the delivery person is required to verify the age and/or identity of the recipient, the process moves from block 66 to block 68. In block 68, the delivery person acquires data that positively verifies the age and/or identity of the recipient. The delivery person may acquire such data in any suitable manner…; See also [0012])
Gillen ‘587  is directed to customer controlled management of shipments.  Gillen ‘322 is directed to location-based events and notifications.  While Sheth provides teachings for confirming receipt of a package by receiving a signature from a client’s own device.   Schar is also directed to acquiring and utilizing shipping data, and more particularly to an apparatus for collecting  information associated with a package, its sender and/or its recipient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gillen ‘587/Gillen ‘322/Sheth  with the teachings of Schar since “[t]racking packages from pickup to delivery is an ongoing problem faced by shipping companies…. Package tracking is particularly important when restricted goods are shipped….” (Schar [0002] – [0003])
Claim 4 (Original): Gillen ‘587/Gillen ‘322/Sheth/Schar, as shown above, teaches all the limitations of claim 2. Gillen ‘587/Gillen ‘322/Sheth doesn’t explicitly teach the following; however, Schar teaches:
wherein the second user interface is configured to receive an image of the identification document captured via the delivery client device. (Schar [0047], “If the delivery person is required to verify the age and/or identity of the recipient, the process moves from block 66 to block 68. In block 68, the delivery person acquires data that positively verifies the age and/or identity of the recipient. The delivery person may acquire such data in any suitable manner…; See also [0012])
Gillen ‘587  is directed to customer controlled management of shipments.  Gillen ‘322 is directed to location-based events and notifications.  While Sheth provides teachings for confirming receipt of a package by receiving a signature from a client’s own device.   Schar is also directed to acquiring and utilizing shipping data, and more particularly to an apparatus for collecting  information associated with a package, its sender and/or its recipient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gillen ‘587/Gillen ‘322/Sheth  with the teachings of Schar since “[t]racking packages from pickup to delivery is an ongoing problem faced by shipping companies…. Package tracking is particularly important when restricted goods are shipped….” (Schar [0002] – [0003])
Claim 5 (Currently Amended): Gillen ‘587/Gillen ‘322/Sheth/Schar, as shown above, teaches all the limitations of claim 2. Gillen ‘587/Gillen ‘322/Sheth doesn’t explicitly teach the following; however, Schar teaches:
responsive to receiving, from the delivery client device, an indication of an issue with the identification document, sending, to the delivery client device, instructions to return the order to a retailer. (Schar [0048], “If the age and/or identity of the recipient as determined by the identity verification system 8 in block 70 does not match the required identity and/or minimum age for delivery of the package 9, the process 60 moves to block 72, in which the delivery person does not deliver the package 9 to the recipient, and the process 60 stops.”)
Gillen ‘587  is directed to customer controlled management of shipments.  Gillen ‘322 is directed to location-based events and notifications.  While Sheth provides teachings for confirming receipt of a package by receiving a signature from a client’s own device.   Schar is also directed to acquiring and utilizing shipping data, and more particularly to an apparatus for collecting  information associated with a package, its sender and/or its recipient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gillen ‘587/Gillen ‘322/Sheth  with the teachings of Schar since “[t]racking packages from pickup to delivery is an ongoing problem faced by shipping companies…. Package tracking is particularly important when restricted goods are shipped….” (Schar [0002] – [0003])
Claim 6 (Original): Gillen ‘587/Gillen ‘322/Sheth/Schar, as shown above, teaches all the limitations of claim 5. Gillen ‘587/Gillen ‘322/Sheth doesn’t explicitly teach the following; however, Schar teaches:
responsive to receiving, from the delivery client device, an indication that the order was returned, sending, to the delivery client device, instructions for receiving a compensation for returning the order.  (Gillen  [0062], “For instance, the shipping data for the item represented in FIG. 13 indicates that an in-person signature is requested for delivery of the item. In addition to an in-person signature, in this example, payment of$25.00 is also needed for delivery.”; See also [0042], [0065])
Gillen ‘587  is directed to customer controlled management of shipments.  Gillen ‘322 is directed to location-based events and notifications.  While Sheth provides teachings for confirming receipt of a package by receiving a signature from a client’s own device.   Schar is also directed to acquiring and utilizing shipping data, and more particularly to an apparatus for collecting  information associated with a package, its sender and/or its recipient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gillen ‘587/Gillen ‘322/Sheth  with the teachings of Schar since “[t]racking packages from pickup to delivery is an ongoing problem faced by shipping companies…. Package tracking is particularly important when restricted goods are shipped….” (Schar [0002] – [0003])
Claim 9 (Original): Gillen ‘587/Gillen ‘322/Sheth/Schar, as shown above, teaches all the limitations of claim 8. Gillen ‘587/Gillen ‘322/Sheth doesn’t explicitly teach the following; however, Schar teaches:
responsive to receiving, via the customer client device, an indication that the customer cannot sign for the order, sending, to the delivery client device, a second user interface configured to verify an identification document of the customer. (Schar [0046], “the CDR 40 associated with the package 9 to be delivered includes a delivery information record 46 that in turn includes a flag indicating that age and/or identity verification is required for delivery of the package 9. The flag may cause the requirement for age and/or identity verification to display a message on the screen 20 or any other suitable display apparatus…; See also [0012], [0039] – [0041])
Gillen ‘587  is directed to customer controlled management of shipments.  Gillen ‘322 is directed to location-based events and notifications.  While Sheth provides teachings for confirming receipt of a package by receiving a signature from a client’s own device.   Schar is also directed to acquiring and utilizing shipping data, and more particularly to an apparatus for collecting  information associated with a package, its sender and/or its recipient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gillen ‘587/Gillen ‘322/Sheth  with the teachings of Schar since “[t]racking packages from pickup to delivery is an ongoing problem faced by shipping companies…. Package tracking is particularly important when restricted goods are shipped….” (Schar [0002] – [0003])
Claim 10 (Original): Gillen ‘587/Gillen ‘322/Sheth/Schar, as shown above, teaches all the limitations of claim 9. Gillen ‘587/Gillen ‘322/Sheth doesn’t explicitly teach the following; however, Schar teaches:
wherein the second user interface is configured to receive manually-entered identification information from the identification document via the delivery client device. (Schar [0047], “If the delivery person is required to verify the age and/or identity of the recipient, the process moves from block 66 to block 68. In block 68, the delivery person acquires data that positively verifies the age and/or identity of the recipient. The delivery person may acquire such data in any suitable manner…; See also [0012])
Gillen ‘587  is directed to customer controlled management of shipments.  Gillen ‘322 is directed to location-based events and notifications.  While Sheth provides teachings for confirming receipt of a package by receiving a signature from a client’s own device.   Schar is also directed to acquiring and utilizing shipping data, and more particularly to an apparatus for collecting  information associated with a package, its sender and/or its recipient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gillen ‘587/Gillen ‘322/Sheth  with the teachings of Schar since “[t]racking packages from pickup to delivery is an ongoing problem faced by shipping companies…. Package tracking is particularly important when restricted goods are shipped….” (Schar [0002] – [0003])
Claim 11 (Original): Gillen ‘587/Gillen ‘322/Sheth/Schar, as shown above, teaches all the limitations of claim 9. Gillen ‘587/Gillen ‘322/Sheth doesn’t explicitly teach the following; however, Schar teaches:
wherein the second user interface is configured to receive an image of the identification document captured via the delivery client device. (Schar [0047], “If the delivery person is required to verify the age and/or identity of the recipient, the process moves from block 66 to block 68. In block 68, the delivery person acquires data that positively verifies the age and/or identity of the recipient. The delivery person may acquire such data in any suitable manner…; See also [0012])
Gillen ‘587  is directed to customer controlled management of shipments.  Gillen ‘322 is directed to location-based events and notifications.  While Sheth provides teachings for confirming receipt of a package by receiving a signature from a client’s own device.   Schar is also directed to acquiring and utilizing shipping data, and more particularly to an apparatus for collecting  information associated with a package, its sender and/or its recipient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gillen ‘587/Gillen ‘322/Sheth  with the teachings of Schar since “[t]racking packages from pickup to delivery is an ongoing problem faced by shipping companies…. Package tracking is particularly important when restricted goods are shipped….” (Schar [0002] – [0003])
Claim 12 (Currently Amended): Gillen ‘587/Gillen ‘322/Sheth/Schar, as shown above, teaches all the limitations of claim 9. Gillen ‘587/Gillen ‘322/Sheth doesn’t explicitly teach the following; however, Schar teaches:
responsive to receiving, from the delivery client device, an indication of an issue with the identification document, sending, to the delivery client device, instructions to return the order to a retailer. (Schar [0048], “If the age and/or identity of the recipient as determined by the identity verification system 8 in block 70 does not match the required identity and/or minimum age for delivery of the package 9, the process 60 moves to block 72, in which the delivery person does not deliver the package 9 to the recipient, and the process 60 stops.”)
Gillen ‘587  is directed to customer controlled management of shipments.  Gillen ‘322 is directed to location-based events and notifications.  While Sheth provides teachings for confirming receipt of a package by receiving a signature from a client’s own device.   Schar is also directed to acquiring and utilizing shipping data, and more particularly to an apparatus for collecting  information associated with a package, its sender and/or its recipient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gillen ‘587/Gillen ‘322/Sheth  with the teachings of Schar since “[t]racking packages from pickup to delivery is an ongoing problem faced by shipping companies…. Package tracking is particularly important when restricted goods are shipped….” (Schar [0002] – [0003])
Claim 13 (Original): Gillen ‘587/Gillen ‘322/Sheth/Schar, as shown above, teaches all the limitations of claim 12. Gillen ‘587 also teaches:
responsive to receiving, from the delivery client device, an indication that the order was returned, sending, to the delivery client device, instructions for receiving a compensation for returning the order.  (Gillen ‘587  [0062], “For instance, the shipping data for the item represented in FIG. 13 indicates that an in-person signature is requested for delivery of the item. In addition to an in-person signature, in this example, payment of$25.00 is also needed for delivery.”; See also [0042], [0065])
Claim 16 (Original): Gillen ‘587/Gillen ‘322/Sheth/Schar, as shown above, teaches all the limitations of claim 15. Gillen ‘587/Gillen ‘322/Sheth doesn’t explicitly teach the following; however, Schar teaches:
responsive to receiving, via the customer client device, an indication that the customer cannot sign for the order, sending, to the delivery client device, a second user interface configured to verify an identification document of the customer. (Schar [0046], “the CDR 40 associated with the package 9 to be delivered includes a delivery information record 46 that in turn includes a flag indicating that age and/or identity verification is required for delivery of the package 9. The flag may cause the requirement for age and/or identity verification to display a message on the screen 20 or any other suitable display apparatus…; See also [0012], [0039] – [0041])
Gillen ‘587  is directed to customer controlled management of shipments.  Gillen ‘322 is directed to location-based events and notifications.  While Sheth provides teachings for confirming receipt of a package by receiving a signature from a client’s own device.   Schar is also directed to acquiring and utilizing shipping data, and more particularly to an apparatus for collecting  information associated with a package, its sender and/or its recipient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gillen ‘587/Gillen ‘322/Sheth  with the teachings of Schar since “[t]racking packages from pickup to delivery is an ongoing problem faced by shipping companies…. Package tracking is particularly important when restricted goods are shipped….” (Schar [0002] – [0003])
Claim 17 (Original): Gillen ‘587/Gillen ‘322/Sheth/Schar, as shown above, teaches all the limitations of claim 16. Gillen ‘587/Gillen ‘322/Sheth doesn’t explicitly teach the following; however, Schar teaches:
wherein the second user interface is configured to receive manually-entered identification information from the identification document via the delivery client device. (Schar [0047], “If the delivery person is required to verify the age and/or identity of the recipient, the process moves from block 66 to block 68. In block 68, the delivery person acquires data that positively verifies the age and/or identity of the recipient. The delivery person may acquire such data in any suitable manner…; See also [0012])
Gillen ‘587  is directed to customer controlled management of shipments.  Gillen ‘322 is directed to location-based events and notifications.  While Sheth provides teachings for confirming receipt of a package by receiving a signature from a client’s own device.   Schar is also directed to acquiring and utilizing shipping data, and more particularly to an apparatus for collecting  information associated with a package, its sender and/or its recipient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gillen ‘587/Gillen ‘322/Sheth  with the teachings of Schar since “[t]racking packages from pickup to delivery is an ongoing problem faced by shipping companies…. Package tracking is particularly important when restricted goods are shipped….” (Schar [0002] – [0003])
Claim 18 (Original): Gillen ‘587/Gillen ‘322/Sheth/Schar, as shown above, teaches all the limitations of claim 16. Gillen ‘587/Gillen ‘322/Sheth doesn’t explicitly teach the following; however, Schar teaches:
wherein the second user interface is configured to receive an image of the identification document captured via the delivery client device. (Schar [0047], “If the delivery person is required to verify the age and/or identity of the recipient, the process moves from block 66 to block 68. In block 68, the delivery person acquires data that positively verifies the age and/or identity of the recipient. The delivery person may acquire such data in any suitable manner…; See also [0012])
Gillen ‘587  is directed to customer controlled management of shipments.  Gillen ‘322 is directed to location-based events and notifications.  While Sheth provides teachings for confirming receipt of a package by receiving a signature from a client’s own device.   Schar is also directed to acquiring and utilizing shipping data, and more particularly to an apparatus for collecting  information associated with a package, its sender and/or its recipient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gillen ‘587/Gillen ‘322/Sheth  with the teachings of Schar since “[t]racking packages from pickup to delivery is an ongoing problem faced by shipping companies…. Package tracking is particularly important when restricted goods are shipped….” (Schar [0002] – [0003])
Claim 19 (Currently Amended): Gillen ‘587/Gillen ‘322/Sheth/Schar, as shown above, teaches all the limitations of claim 16. Gillen ‘587/Gillen ‘322/Sheth doesn’t explicitly teach the following; however, Schar teaches:
responsive to receiving, from the delivery client device, an indication of an issue with the identification document, sending, to the delivery client device, instructions to return the order to a retailer. (Schar [0048], “If the age and/or identity of the recipient as determined by the identity verification system 8 in block 70 does not match the required identity and/or minimum age for delivery of the package 9, the process 60 moves to block 72, in which the delivery person does not deliver the package 9 to the recipient, and the process 60 stops.”)
Gillen ‘587  is directed to customer controlled management of shipments.  Gillen ‘322 is directed to location-based events and notifications.  While Sheth provides teachings for confirming receipt of a package by receiving a signature from a client’s own device.   Schar is also directed to acquiring and utilizing shipping data, and more particularly to an apparatus for collecting  information associated with a package, its sender and/or its recipient. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gillen ‘587/Gillen ‘322/Sheth  with the teachings of Schar since “[t]racking packages from pickup to delivery is an ongoing problem faced by shipping companies…. Package tracking is particularly important when restricted goods are shipped….” (Schar [0002] – [0003])
Claim 20 (Original): Gillen ‘587/Gillen ‘322/Sheth/Schar, as shown above, teaches all the limitations of claim 19. Gillen ‘587 also teaches:
responsive to receiving, from the delivery client device, an indication that the order was returned, sending, to the delivery client device, instructions for receiving a reimbursement of the order.  (Gillen ‘587  [0062], “For instance, the shipping data for the item represented in FIG. 13 indicates that an in-person signature is requested for delivery of the item. In addition to an in-person signature, in this example, payment of$25.00 is also needed for delivery.”; See also [0042], [0065])
Claims 7 & 14 are rejected under 35 U.S.C. 103 as being obvious over Gillen ‘587/Gillen ‘322/Sheth in view of https://www.amazon.com/gp/help/customer/display.html?nodeId=GCC7G9HKYQBZT5FX (Year: 2021), hereinafter “Amazon.” 
Claim 7 (Original): Gillen ‘587/Gillen ‘322/Sheth, as shown above, teaches all the limitations of claim 1. Gillen ‘587/Gillen ‘322/Sheth doesn’t explicitly teach the following; however, Amazon teaches:
responsive to receiving, from the customer client device, an indication that the customer cannot sign for the order, sending, to the delivery client device, instructions to return the high-value item to a retailer and deliver a remainder of the order to the customer. (Amazon “The carrier attempted delivery but failed. Most of our carriers make more than one attempt to deliver a package. If they find that they can't successfully deliver your package, they'll return it to us.”)
Gillen ‘587  is directed to customer controlled management of shipments.  Gillen ‘322 is directed to location-based events and notifications.  Sheth provides teachings for confirming receipt of a package by receiving a signature from a client’s own device.  While Amazon teaches that when a signature is unable to be obtained, that the item will be sent back to a retailer.  It would have been obvious to one of ordinary skill in the art to combine the teachings of Gillen ‘587/Gillen ‘322/Sheth with the teachings of Amazon  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim 14 (Original): Gillen ‘587/Gillen ‘322/Sheth, as shown above, teaches all the limitations of claim 1. Gillen ‘587/Gillen ‘322/Sheth doesn’t explicitly teach the following; however, Amazon teaches:
responsive to receiving, from the customer client device, an indication that the customer cannot sign for the order, sending, to the delivery client device, instructions to return the high-value item to a retailer and deliver a remainder of the order to the customer. (Amazon “The carrier attempted delivery but failed. Most of our carriers make more than one attempt to deliver a package. If they find that they can't successfully deliver your package, they'll return it to us.”)
Gillen ‘587  is directed to customer controlled management of shipments.  Gillen ‘322 is directed to location-based events and notifications.  Sheth provides teachings for confirming receipt of a package by receiving a signature from a client’s own device.  While Amazon teaches that when a signature is unable to be obtained, that the item will be sent back to a retailer.  It would have been obvious to one of ordinary skill in the art to combine the teachings of Gillen ‘587/Gillen ‘322/Sheth with the teachings of Amazon  since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Other relevant prior art
“Weymeersch” (WIPO Publication WO 2018/202734 A1) is directed to confirmation of delivery of a physical item, e.g. a parcel or registered letter, in situations where the destined receiver is not present at the destination address at the time the delivery person arrives.
“Noam” (WIPO Publication WO 2016/171617 A1) is directed to providing proof of delivery to an addressee.
“Rao”  (PG Pub 2018/0121875 A1) is directed to techniques and arrangements for providing an automated delivery assistance service to instruct delivery associates on tasks to perform during a delivery attempt.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571)272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./               Examiner, Art Unit 3628                                                                                                                                                                                         
/MICHAEL P HARRINGTON/               Primary Examiner, Art Unit 3628